Name: Commission Regulation (EEC) No 1572/85 of 10 June 1985 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 6. 85 Official Journal of the European Communities No L 153/7 COMMISSION REGULATION (EEC) No 1572/85 of 10 June 1985 on the supply of various lots of skimmed-milk powder as food aid Regulation (EEC) No 1354/83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder, butter and butteroil as food aid (*), as amended by Regulation (EEC) No 1886/83 (^ ; whereas, in particular, the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance wich the opinion of the Manage ­ ment Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1298/85 (2), and in particular Article 7 (5) thereof, Having regard to Council Regulation (EEC) No 1992/83 of 11 July 1983 laying down the implement ­ ing rules for 1983 for Regulation (EEC) No 3331 /82 concerning food-aid policy and food-aid manage ­ ment (3), Having regard to Council Regulation (EEC) No 1278/84 of 7 May 1984 laying down implementing rules for 1984 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management ^), Whereas, under the food-aid programmes adopted by the Council Regulations specified in the Annex, certain third countries and beneficiary organizations have requested the supply of the quantities of skim ­ med-milk powder set out therein ; Whereas, therefore, supply should be effected in accordance with the rules laid down in Commission HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354/83, supply skimmed-milk powder as food aid on the special terms set out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 June 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 137, 27 . 5 . 1985, p. 5 . (3) OJ No L 196, 20 . 7. 1983, p. 1 . (4) OJ No L 124, 11 . 5 . 1984, p. 1 . 0 OJ No L 142, 1 . 6 . 1983, p . 1 . (4 OJ No L 187, 12. 7 . 1983, p . 29 . No L 153/8 Official Journal of the European Communities 12. 6 . 85 ANNEX Notice of invitation to tender (') Description of the lot A 1 . Programme (a) legal basis (b) purpose 1984 Council Regulation (EEC) No 1278/84 Commission Decision of 25 October 1984 2. Recipient 3 . Country of destination Ghana 4. Stage and place of delivery cif Tema 5. Representative of the recipient National Authorizing Officer, Attn. Mrs Quist, Ministry of Finance and Economic Planning, PO box M40, Accra 6. Total quantity 1 200 tonnes 7. Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9. Specific characteristics Entered into intervention stock after 1 March 1985 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'TO GHANA' 12. Shipment period Before 31 August 1985 13 . Closing date for the submission of tenders 8 July 1985 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 15 September 1985 22 July 1985 15. Miscellaneous (4) 12. 6. 85 Official Journal of the European Communities No L 153/9 Description of the lot B 1 . Programme 1984 (a) legal basis (b) purpose Council Regulation (EEC) No 1278/84 Commission Decision of 25 October 1984 2. Recipient 3 . Country of destination j Sierra Leone 4. Stage and place of delivery ( cif Freetown 5. Representative of the recipient Mr L. Turay, National Authorizing Officer, Office of Vice-President, Tower Hill, PO box 1402, Freetown, Sierra Leone 6. Total quantity 400 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9. Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'TO THE REPUBLIC OF SIERRA LEONE / FOR FREE DISTRIBUTION' 12. Shipment period Before 15 September 1985 13. Closing date for the submission of tenders 8 July 1985 14. In the case of a second invitation to tender pursuant to Article- 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 30 September 1985 22 July 1985 15. Miscellaneous 0 No L 153/ 10 Official Journal of the European Communities 12. 6 . 85 Description of the lot C 1 . Programme 1984 (a) legal basis (b) purpose Council Regulation (EEC) No 1278/84 Commission Decision of 26 March 1984 2. Recipient OXFAM, rue du Conseil 39, B-1050 Bruxelles 3 . Country of destination Sudan 4. Stage and place of delivery cif Port Sudan 5. Representative of the recipient ^) Forwarding &amp; Handling Comp. Plantin en Moretuslei, 12  B-2018 Antwerp, Attn . Mr Smet  Telex : 32958 6. Total quantity 200 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks Belgian 9. Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10. Packaging 25 kilograms in accordance with point 4.2 of Annex I B to Regulation (EEC) No 1354/83 11 . Supplementary markings on the packaging 'SKIMMED MILK POWDER' (No other inscription permitted) 12. Shipment period Before 31 July 1985 13. Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (^ 12. 6 . 85 No L 153/11Official Journal of the European Communities Description of the lot D 1 . Programme 1984 (a) legal basis (b) purpose Council Regulation (EEC) No 1278/84 Commission Decision of 6 November 1984 2. Recipient Euronaid  Cebemo 3. Country of destination Sudan 4. Stage and place of delivery fob 5. Representative of the recipient (2) (3)  6. Total quantity 60 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks Irish 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10. Packaging 25 kilograms in accordance with point 4.2 of Annex I B to Regulation (EEC) No 1354/83 11 . Supplementary markings on the packaging 'SUDAN / 40614 / ACTION OF CARITAS I / FOR FREE DISTRIBUTION / PORT SUDAN' 12. Shipment period Before 31 July 1985 13. Closing date for the submission of tenders 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous The costs of supply are determined by the Irish intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 Q No L 153/12 12. 6 . 85Official Journal of the European Communities Description of the lot E 1 . Programme (a) legal basis (b) purpose 1984 Council Regulation (EEC) No 1278/84 Commission Decision of 3 July 1984 2. Recipient 3 . Country of destination Arab Republic of Egypt 4. Stage and place of delivery fob 5. Representative of the recipient (3) Ambassade de la rÃ ©publique arabe d'Ã gypte, section commerciale, avenue Louise 522, B-1050 Bruxelles Tel . : 02/647 32 27, telex : 64809 COMRAU B 6. Total quantity 750 tonnes (8) 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics 0 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging TO EGYPT 12. Shipment period Before 15 September 1985 13. Closing date for the submission of tenders 8 July 1985 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 30 September 1985 22 July 1985 15. Miscellaneous L  12. 6 . 85 Official Journal of the European Communities No L 153/ 13 Description of the lot F 1 . Programme 1983 (a) legal basis (b) purpose Council Regulation (EEC) No 1992/83 Commission Decision of 29 July 1983 2. Recipient World Food Programme 3. Country of destination Sudan 4. Stage and place of delivery fob 5. Representative of the recipient (2) (3)  6. Total quantity 100 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks Belgian 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'SUDAN 531 PX / PORT SUDAN / ACTION OF THE WORLD FOOD PROGRAMME' 12. Shipment period Before 31 July 1985 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 No L 153/14 Official Journal of the European Communities 12. 6. 85 Notes : (') This Annex, together with the notice published in the Official Journal of the European Commu ­ nities No C 208 of 4 August 1983, page 9, shall serve as notice of invitation to tender. (2) See the list published in the Official Journal of the European Communities No C 229 of 26 August 1983, page 2. (3) The successful tenderer shall contact the recipient as soon as possible in order to ascertain which shipping documents are required. (4) Commission Delegate to be contacted by the successful tenderer : M. D. W. Schmidt, The Round House, 65 Cantonments Road, Cantonments, Accra, PO box 9505, Kotoka Airport  Accra. (*) The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in . . . (country of destination), C/o 'Diplomatic Bag (Berlaymont 1 / 123), rue de la Loi 200, B-1049 Brussels . (6) Commission Delegate to be contacted by the successful tenderer : Nr 11 Street New Extension, Khartoum, Sudan Telex : 24054 DELSU SD Khartoum, Sudan . F) The supplier must send a copy of the original invoice to : Mr H. Schutz BV, Postbus 1438 , Blaak 16, 3000 BK Rotterdam, The Netherlands. (8) The tender may only relate to a partial quantity amounting to 500 tonnes or a multiple of 500 tonnes ; see third subparagraph of Article 11 (3) of Regulation (EEC) No 1354/83 . (9) The skimmed-milk powder must be obtained by the process 'low-heat temperature, expressed whey protein mitrogen, not less than 6 mg/g' and correspond to the characteristics specified in Annex I to Regulation (EEC) No 625/78 (OJ No L 84, 31 . 3 . 1978 , p. 19). For the 'total colony count' however, ADMI Standard Methods ED, 1971 , pages 16 to 21 , may be used instead of Inter ­ national Standard FIL 49 : 1970 .